 JOHNSON MOTOR LINES,INC.393Johnson Motor Lines,Inc. and Matthew Fortino. Case3-CA-6445February 23, 1977DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn November 10, 1976,Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding.Thereafter,the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent,Johnson MotorLines, Inc., East Syracuse,New York, its officers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order.'The Respondenthas excepted to certaincredibility findings made bythe Administrative Law Judge. It is the Board's establishedpolicy not tooverrule anAdministrative Law Judge's resolutionswith respect to credibili-ty unlessthe clear preponderanceof all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe record and find nobasisfor reversing his findings.DECISIONSTATEMENT OF THE CASEROBERT COHN,AdministrativeLaw Judge: On April 16,1976,1 a complaint and notice of hearing issued pursuant toa chargefiled February 25 by Matthew Fortino, anindividual.The complaintalleges,in essence, that JohnsonMotor Lines,Inc. (hereinRespondentorCompany),violated Section 8(a)(l) of the NationalLaborRelationsAct, as amended(hereintheAct),by threatening itsIAll dates hereinafter refer to the calendar year 1976,except forreferences to events in December, which refer to calendar year 1975.2There is no issue raised as to thejurisdiction of the Board or of the statusof the Union as a labor organization.The complaint alleges sufficient facts,which are admitted in Respondent's answer, upon which I may, and dohereby, find that the Respondent is, and has been at all tunes material, anemployer engaged in commerce within the meaning of Sect. 2(6) and (7) ofthe Act.The complaint alleges, the answer admits, and I find that at all timesmaterial Teamsters,Local No.317 (herein the Union),has been a labororganization within the meaning of Sec. 2(5) of the Act.228 NLRB No. 50employees with discharge or other reprisals if they engagedin protected activities on behalf of a labor organization(Teamsters,LocalNo.317).By its duly filed answerRespondent admitted the jurisdictional allegations of thecomplaint,but denied the commission of any unfair laborpractices.By way of an affirmative defense,the answeralleges that the statements made by Respondent's agentand supervisor were not reprisals for the Charging Party'sprotected activities but were rather the results "solely ofFortino's insubordination, refusal to carry out instructions,and challenging and criticizing of management's deci-sions."A hearing in this case was held before me on July 13 inSyracuse,New York.Subsequent to the hearing,a brief hasbeen received from counsel for the General Counsel, whichhas been duly considered.Upon the entire record,including arguments of counsel,and my evaluation of the reliability of the witnesses, basedon their testimony and demeanor and the inherent plausi-bility of the circumstances,Imake the following:FINDINGS OF FACT21.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent is a common carrier in interstate trucktransportation of goods and commodities along the easternseaboard;its terminal in East Syracuse, New York, is theonly facility involved in this proceeding. At this facility, theRespondent employs approximately a half dozen truckdri-vers who,at all times material,since at least July 1, 1973,have been represented for purposes of collective bargainingby the Union. The Union's steward at the facility is theCharging Party,Matthew Fortino,who has worked as atruckdriver for the Company approximately 11 years.3 Themanager of the East Syracuse terminal is, and has been atall timesmaterial,William G. Stemmler,an admittedsupervisor within the meaning of the Act.The record reflects that in December and FebruaryStemmler became quite dissatisfied with some of the actsand conduct of Fortino, the result of which was thatStemmler threatened Fortino with discipline and, in fact,disciplined him on these occasions.As previously noted,counsel for the General Counsel urges that the motivationbehind Stemmler's acts was to interfere with,restrain, andcoerce Fortino in the exercise of his rights as a unionsteward.On the other hand, the Respondent contends thedisciplineand threats thereof were solely a result ofFortino's misconduct as a truckdriver.We come now to aconsideration of the evidence adduced in support of theserespective contentions.43The record does not reflect how long he has served as union steward.4It should be noted that the original charge in this case alleged an 8(a)(3)violation.However,the Charging Party filed a grievance concerning thismatter pursuant to grievance procedures of the collective-bargaining agree-ment, and Region 3 of the Board deferred the 8(a)(3) violation to the arbitralprocess. The decision of the arbitration board is incorporated in this recordand will be referred to,infra.The Region refused to defer with respect to the8(axl) allegations inasmuch as the Charging Party expressly stated his(Continued) 394DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The December EventsThe record reflects that on December 19 Stemmlerdetermined to discharge Fortino as a result of threeincidents-two of which occurred on December 17 and oneon December 19. The first incident on December 17 wasconcerned with a load of material which Fortino was topick up at a local General Electric Corporation facility, andbring back to the terminal.The issue in dispute appeared tobe whether Fortino carried out this duty with the prompt-ness and competency which could be expected of him.Stemmler was of the view that Fortino took too much timein the process, therebycausing an undue expense to theCompany. Fortino denied this,but was more upset becauseStemmler had assigned another driver to a run to Rome,New York, to which Fortino claimed he was entitled.Stemmler denied Fortino was entitled to the Rome run,claiming that it was necessary,in any event,to assignanother driver to that run in viewof Fortino's lateness inreturning from the G.E. job.Stemmler noted both incidentsin a letter which he wrote to Fortino on December 19,which contained the reasons for Stemniler's decision todiscipline Fortino.5On December 19, an incident arose in which Fortinoquestioned the right of the Company to schedule a run toCentral Square, New York, because it was outside of theCompany's operating authority.Stemmler, in his testimony,denied that the Central Square run was outside theCompany's operating authority, noting that Fortino and hisbrother had made'the run on several occasions as long asthe brother was driving.6Stemmler further testified (whichtestimony is corroboratedin part byemployee DwayneJewett)to the effect that Fortino said on that occasion that"if he [Fortion]isn't goingto take it, nobodyis going totake it." Stemmler included this incident in his December19 letter to Fortino,and again accused Fortino of "interfer-ing with the operation of the terminal and the right ofmanagement to make decisions on the operation of theterminal."Stemmler notified Fortino on December 22 of hisdecision to discharge the latter.Fortino then contactedThomas Hall, president of the Union,and both menproceeded to the Respondent's terminal to discuss thematter with Stemmler.The conversation among the three men centered aroundthe above-described incidents and the seeming inability ofStemmler and Fortino to resolve such incidents short of"shouting matches." 7 Hall recalled particularly the incidentwherein Fortino suggested that the Company was placingreluctance to resort to the grievance procedure to resolve these allegations,and because it was uncertain whether the arbitration panel would haveauthorityto consider such allegations.S See G C.Exh. 2.Stemmler referred to Fortino's conduct as being acriticism of management's decision to assign the Rome run to another driver,and stated that it constituted"interference with management's right tooperate the terminal and make management decisions."6The record contains an order of the Federal highway administrator,dated November21, 1974,to the effect that Matthew Fortino was barredfrom "driving a commercial motor vehicle and the transportationof propertyin interstate commerce outside of the commercial zone and in the transporta-tion of hazardous materials anywhere ... " (Reap.Exh. I.)7Testimonyof Hall.8Testimony ofHall as corroboratedby Fortino.Stemmler denied makingsuch a statement,saying thathe only toldthe two men that he was"manageremployees in jeopardy by dispatching them into an areawhere the Company lacked operating authority. AccordingtoHall,Stemmler took the position that Fortino wasinfringing on management's rights andthat Fortino did nothave a right to voice an opinion on that subject. Theconference ended upon an agreement to reinstate Fortinowithout backpay.Hall further requested that no warningnotice be issued to Fortino. However,according to Hall'stestimony,Stemmler declined to agree to that stipulationsince"when Matthew Fortino had warning letters in hispersonnel file, under the terms of the collective-bargainingagreement, it makes him open to lossof pay ordischargeafter the warning letter had been issued... [as ] long as thewarning letter was in Mr.Fortino's personnel filed, heseemed to be a lot less agressive in his performance ofduties as union steward." sC.The February EventsThe recordreflectsthat on oraboutFebruary 10Stemmler determined again to terminateFortino basedupon a series of events which Stemmler summarized in aletterto Fortinobearing thedate February10, as follows:February 10, 1976Mr.Matthew FortinoHerman RoadSyracuse,N. Y. 13209Dear Mr. Fortino:On Monday, February 9, 1976, you engaged in criticismof terminal operations concerning the make up ofcertain peddle runs and local city operations, specifical-ly the selection of what freight would go on the variousruns.Once again this is interference with the operationof theterminal and the right of management to makedecisions.At the end of the day you criticized the operationmanager for permitting three union men to punch out attheir normal 4 P.M. leaving time, while you remainedwith another union man to load interline on overtime.Since overtime is premium pay and is offered to Seniormen first your criticism was unwarranted and againinterfered with the operation.You further engaged in a deliberate slowdown whileperforming your duties on overtime.of Johnson Motor Lines,and as long as MatthewFortino confined himself tobeing a driver and union steward,we have noproblem.But, if he begins tointerfere with the managing operation,and gets into these series of episodesthat he does from time to time, then heis going to receive lettersof warning,or dischargeas the severity of thecase may be."The credibilityissue here has been a difficult one to resolve since I amconvinced that during the conversation each participant,being quitearticulate,made many statements the exact natureof which may not havebeen recalled6 or 7 monthsafter the incident.Under all circumstances,including the generallyfavorableimpressionwhich Hall and Fortino madeupon me on the witness stand, I am disinclinedto believe that they fabricatedthe statement attributed to Stemmler.Accordingly, I do not creditStemmler'sdental,and find thatthe statementtestified to by Hall, ascorroborated by Fortino,was made substantially as he testified. JOHNSON MOTOR LINES, INC.395You further then filed trivial grievances against thecompany in an attempt to harass the company andinterfere with our managerial rights.On December 23rd, 1975, you were advised, in writing,that you had been issued a final letter of warning andthat any further violations would result in your immedi-ate discharge.This letter is your formal notice of discharge fromJohnson Motor Lines, Inc.Yours truly,/s/W.G. StemmlerTerminal DirectorWith reference to the incident referred in the firstparagraph of the above letter, Fortino testified that severalof the truckdrivers came to him that morning to protest thefreight assignments made to them that day .9 The driversapparently complained to Fortino that freight which was,for example, assigned to a northerly direction was mistak-enly includedin assignmentto a driver who had selected awestern direction.When Fortino brought this matter toStemmler'sattention, the latter became quite angry andtold Fortino to "get out of there and load my freight, anddo my job." 10With respect to the incident contained in the secondparagraph of the February 10 letter, Fortino testified that atthe end of the day there was some overtime work to be doneloading a truck, and that since there were only twotruckdrivers (Fortino and his brother) left at the terminal,the operations manager assigned them to do the work,although Fortino did not desire it. James Andrews, theoperationsmanager, a witness for Respondent, testifiedthat another driver, Dwayne Jewett, was present part of thetime and at no time while Jewett was there did Fortino askto be relieved of theassignment. In any event, Fortino andhis brother performed the overtime work. While there,another piece of freight came in which was interlined withanother company. Fortino was of the opinion that thisparticular piece of freight should have been delivered by theRespondent rather than interlined. Accordingly, at theconclusion of the day, he complained to the operationsmanager concerning the assignment of overtime as well asthe alleged wrongful interlining of freight. Subsequently,Fortino filed two grievances concerning the aforesaidmatters.)"9 It appears that the procedure at Respondent's terminal is for theterminalmansger,at the commencement of the workday,to make assign-ments for freight deliver to the different geographical areas of the city. Thedrivers then bid upon such selections based upon their respective seniority.10Testimony of Fortino.Stemmler testified that,on the day in question,Fortino indicated to him that drivers were picking or selecting at their ownchoosing the freight to go out on certain runs, and that if "they could do itthen he could do it."Stemmler indicated that he was unaware of this but thatif it was happening he would put a stop to it. In his testimony,Stenunler didnot deny the statements attributed to him by Fortino, nor did he appear to beparticularly critical of Fortino at the time for bringing the matter to hisattention.However, he apparently viewed it significantly serious to includeD.The Aftermath of the February 10 DischargeAccording to Stemmler's testimony, the matter of Forti-no's discharge was taken up between Union President Halland Gene Henderson, vice president of Respondent incharge of labor relations. The result of that negotiation wasthat the discharge of Fortino was converted to a 2-daysuspension without prejudice to Fortino's right to grieveconcerning the matter. Fortino did, in fact, file a grievancewhich was heard in the regular course of the grievanceprocedure on May 5, 1976. The minutes of the joint localgrievance committee state the decision of that body asfollows:DECISION: Based on the facts and evidence as presentedin this case the employee is to be reimbursed for thetwo-day's pay. The employee is instructed by thiscommittee to comply with instructions issued by thecompany and should the steward disagree with suchinstructions, any discussion of the matter should takeplace at a mutually agreed upon time between thesteward and the terminal manager.12II.ANALYSIS AND CONCLUDING FINDINGSIt is by now well established that conduct by an employerwhich interferes with,restrains, and coerces an employee inthe legitimateexerciseof his right to police a collective-bargaining agreement constitutes a violation of Section8(a)(1)of the Act.13 Of course, this protection to theemployee does not affect his obligation to either performthe duties assigned to him in a competent and efficientmanner, nor does it broaden his right to complain tomanagement concerning matters which are not properlywithin the scope of his duties to protect the rights of theemployees in the unit covered by the collective-bargainingagreement.The evidence in this case, as reflected by the December19 and February 10 letters, indicates that Stemmler failedto distinguish between these principles in determining todiscipline Fortino. For example, Stemmler equally criti-cized Fortino for his failure to properly and expeditiouslycomplete the General Electric job (which, if any criticismwas justified, would appear to be based purely upon adeficiency on Fortino's part as an employee), with his"criticism" of management's decisions to make assignmentsbased upon seniority, or the filing of grievances based uponFortino'sopinion that management was violating thecontractin interliningfreight.14Accordingly, I find that there is ample evidence in therecord to support the conclusion that atleastpart of thethe incident as a reasonfoi hisdecision to terminateFortino in the February10 letter.11These arethe grievancesreferredto in par. 4 of the February 10 letter,above cited.Stemmler also considered,based upon the time consumed inunloading the freight during the overtime period, that Fortinohad engagedin a "deliberateslowdown," as referredto in the third paragraph of the saidletter.12 SeeResp. Exh. 2.13MerlynBunney, etat, d/b/a Bunney Bros.Construction Company,139NLRB 1516(1962).14 It is well establishedthat the employee does not have to be "right" inhis interpretationof a collective-bargauung agreement.Rather, the criticalquestion iswhether he was actingin good faith on behalf of himself and his(Continued) 396DECISIONSOF NATIONALLABOR RELATIONS BOARDmotivation for Stemmler's threats to discipline Fortino wasbecause of his activities in policing the collective-bargain-ing agreement, and in the raising of complaints and filing ofgrievances pursuant thereto. Additionally, I find that thereis insufficient evidence in the record to establish that, by hisacts and conduct, Fortino forfeited or waived his protectionin pursuing such activities.15 Therefore, I find that theRespondent has, in violation of Section 8(aXl) of the Act,interfered with, restrained, and coerced its employees in theexerciseof rights guaranteed in Section 7 of the Act, inviolation of Section 8(aXl) of the Act.16III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent set forth in section I, above,occurring in connection with the interstate operations ofRespondent,have a close,intimate,and substantial rela-tionship to trade,traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.Upon the basis of the foregoing findings of fact, and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.By threatening its employees with discharge or otherreprisalsif theyengage inconcerted activity for theirmutual aid or protection,the Respondent has interferedwith,restrained,and coerced its employees in the exerciseof rights guaranteed them by Section 7 of the Act, therebyengagingin unfair labor practices proscribed by Section8(aXl) of the Act.fellow employeesfor rightshe thoughttheyall were entitled to.See Ben PekinCorporation,181NLRB 1025 (1970). See alsoMushroomTransportation Co.Inc.,142 NLRB 1150,1157-58 (1963).15Cr.NorthernMotor Carriers, Inc. and Fort Edward Express Co.,130NLRB261 (1%1), where the Board dismissed a complaint because theindividual involved"had deliberately harassed his prior employer with thefiling of complaints."16 In the overall considerationof theevidence in this case,it should alsobe noted that the recordreflectswhat appearsto be a well-establishedsatisfactorybargaining relationship between the Respondent and the Unionwhich has deteriorated to a large extent at the East Syracuse terminal, to thedetrimentof both parties.The deterioration appears to be caused in largepart by therather dominant personalitiesof thetwo principal participants,and the foregoing findings shouldnot beconstrued as a determination thatall conduct on one side is all "wrong"and the other is all"right."Rather, itwouldseem that,in the interestof futureharmonious relations at theterminal,the directions of the Joint Local GrievanceCommittee, abovecited, should be adhered to by boththe steward and the terminal manager.17 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order, and all objectionsthereto shall be deemedwaived for all purposes.18 In the event the Board's Order isenforcedby a Judgment of the UnitedStates Courtof Appeals,the words in the notice reading"Posted by Order oftheNationalLaborRelations Board"shall read"Posted Pursuant to aJudgmentof theUnited StatesCourt ofAppeals Enforcingan Order of theNational Labor Relations Board."4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices violative of Section 8(a)(l) oftheAct, I shall recommend that it cease and desisttherefrom,and take certain affirmative action designed toeffectuate the policiesof the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 17The Respondent, Johnson Motor Lines, Inc., EastSyracuse, New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Threatening its employees with discharge or otherreprisals if they engage in concerted activities for their ownmutual aid or protection.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Remove and expunge from its personnel records orreports, all warning letters or other documents which referto threats of discharge or other disciplinary action againstMatthew Fortino for engaging in concerted activitiesprotected by Section 7 of the Act.(b) Post at its East Syracuse,New York, terminal copiesof the attached notice marked "Appendix." 18 Copies ofsaid notice, on forms provided by the Regional Director forRegion 3, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order what steps theRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL remove and expunge from our personnelrecords allwarning letters or documents issued toMatthew Fortino for engaging in concerted activitiesprotected by Section 7 of the National Labor RelationsAct, as amended. JOHNSON MOTOR LINES, INC.397WE WILL NOT threaten Matthew Fortino with dis-rights guaranteed in Section 7 of the National Laborcharge for other reprisals for engaging in concertedRelations Act, as amended.activities for his mutual aid or protection.WE WILL NOT in any like or related manner interfereJOHNSON MOTOR LINES,with, restrain,or coerce our employees in the exercise ofINC.